Citation Nr: 0805807	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  01-07 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

This case was previously before the Board in January 2002, at 
which time the case was remanded for additional evidentiary 
development.  The requested development has been undertaken, 
and the case has been returned to the Board for appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for PTSD.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

In this case, the veteran has not claimed that he engaged in 
combat with the enemy.  He has reported three stressors, 
which have not been confirmed by the RO, as the cause of his 
PTSD.  First, the veteran stated that he observed a member of 
the U.S. Army Golden Knights Parachute Team break his back 
and legs after his parachute failed during a jump.  Second, 
he reported that he was involved in a parachute accident in 
training whereby his left arm was dislocated by a piece of 
wood carried to simulate parachuting with a weapon.  Third, 
the veteran stated that he experienced another parachute 
incident where his parachute failed to properly open in 
December 1972.  As indicated above, this case was previously 
before the Board in January 2002 at which time it was 
remanded for further evidentiary development.  The remand 
instructed the RO to make attempts to verify the stressors 
and, if a stressor was confirmed, to afford the veteran a VA 
Compensation and Pension (C&P) PTSD examination.

The RO attempted to verify the stressors by contacting the 
public affairs officer at Fort Sill, Oklahoma, and by 
contacting the Golden Knights information officer regarding 
the incident.  The public affairs officer at Fort Sill, 
Oklahoma, responded that they had no information on a Golden 
Knights crash in 1971 or 1972.  The information officer of 
the Golden Knights responded that there was no such accident 
in 1971 or 1972.

The RO also attempted to verify the stressors by requesting 
the veteran's unit's morning reports from July 1971.  In 
response it was reported that a morning reports search was 
not possible based upon the information supplied and, 
therefore, the search was not conducted.  The Board notes, 
however, that the veteran's service medical records reveal 
that he was treated as an inpatient for a dislocated left 
shoulder in 1971.  The hospitalization records are not 
currently of record, therefore, attempts should be made to 
obtain them on remand.  

The Board notes that the RO complied with the Board's earlier 
remand.  The RO, unable to confirm a stressor, was not 
required by the remand and subsequently did not afford the 
veteran a VA C&P PTSD examination.  See Stegall v. West, 11 
Vet. App. 268 (1998).

The claims folder contains numerous diagnoses of PTSD, 
including diagnoses by clinical psychologists in September 
2000, August 2003, and August 2004.  In September 2000 the 
veteran was diagnosed by a VA clinical psychologist with 
PTSD; however, the psychologist did not render an opinion 
regarding the etiology of the veteran's PTSD and did not 
associate the veteran's PTSD with any of his reported in-
service stressors.  In August 2003 the veteran was again 
diagnosed with PTSD, in conjunction with his claim for Social 
Security Income Disability Benefits.  The psychologist did 
not render an opinion regarding the etiology of the veteran's 
PTSD and did not associate the veteran's PTSD with any of his 
reported in-service stressors.  In August 2004, the diagnosis 
of PTSD was continued by a VA clinical psychologist; however, 
again no opinion was rendered regarding its etiology.

The Board acknowledges that, to date, VA has neither afforded 
the veteran an examination nor solicited a medical opinion as 
to the nature, extent, onset and etiology of his diagnosed 
PTSD.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a 
medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, there is competent medical evidence from 
clinical psychologists of both the Social Security 
Administration and VA that the veteran has a current 
diagnosis of PTSD.  There is credible evidence that the 
veteran suffered a traumatic event while in service, namely 
the dislocation of his left shoulder.  There is an indication 
that the veteran's current diagnosis of PTSD may be 
associated with his service provided by the veteran's 
association of an in-service event with nightmares, 
flashbacks and dreams.  However, no medical opinion has been 
rendered regarding the etiology of the veteran's PTSD.  
Accordingly the claim must be remand for a VA C&P psychiatric 
examination to obtain an opinion on the etiology of the 
veteran's PTSD, and particularly, in relation to his left 
shoulder dislocation.

Accordingly, the case is REMANDED for the following action:

1.  Use all available resources, to 
include the assistance of the National 
Personnel Records Center (NPRC) or other 
agency as appropriate, to attempt to 
obtain outstanding inpatient clinical 
records relating to the veteran's 
treatment at the Womack Army Medical 
Center at Fort Bragg, North Carolina, not 
already associated with the claims 
folder.  This must include September to 
October 1971 when the veteran was 
hospitalized for a dislocated left 
shoulder.

2.  Arrange for the veteran to undergo a 
VA Compensation and Pension psychiatric 
examination to determine the nature, 
extent, onset and etiology of any PTSD 
found to be present.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should comment on the veteran's 
report regarding the onset and symptoms 
of his psychiatric disorder and render an 
opinion as to whether it is more likely 
than not (meaning likelihood greater than 
50%), at least as likely as not (meaning 
likelihood of at least 50%), or less 
likely than not or unlikely (meaning that 
there is a less than 50% likelihood) that 
the veteran's PTSD is related to or had 
its onset during service, and 
particularly, to his in-service left 
shoulder dislocation.  The rationale for 
all opinions expressed should be provided 
in a legible report.  

3.  Thereafter, readjudicate the 
veteran's claim of service connection for 
PTSD.  If the benefits sought on appeal 
are not granted, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




